WREN, Judge
(dissenting).
I believe the Court’s construction of A. R.S. § 23-1061 (J) to be erroneous. According to the majority opinion, if a claimant appears to have a meritorious position, and the delay is not excessive, then his untimeliness in protesting Commission action may be waived. In effect, the Court states that the Commission may now apply the principles of Parsons, supra, Janis, supra, and Chavez, supra, pursuant to statutory authority.
In my opinion, the hearing officer properly construed § 23-1061 (J) when he found that before this section becomes applicable, a workman must first show that he is entitled to benefits. That is, he must establish that benefits are owing to him pursuant to an award or voluntary acknowledgement by the carrier. The section then becomes operative to compel payment of benefits improperly withheld.
The decision rendered today approves the view that whenever a workman chooses to disregard the prescribed time limitations set forth in the Act and Rules of the Commission, § 23-1061(J) can be used as a vehicle for relief. I do not believe such to be the legislative intent of this section.
I also disagree with the Court’s determination that petitioner has made a “proper showing” entitling him to be relieved from the res judicata effects of the Commission order denying his request for a change of physician.
A.R.S. § 23-1070(E) grants to the Commission discretion to order such a change requested by a claimant. In pertinent part, the section states:
“If the medical, surgical or hospital aid or treatment being furnished by an employer is such that there is reasonable ground to believe that the health, life or recovery of any employee is endangered or impaired thereby, the commission may . . . order a change of physicians or other conditions.” (Emphasis added).
In my opinion, the evidence would not warrant the setting aside of the Commission award. See Yanochik v. Industrial Commission, 22 Ariz.App. 503, 528 P.2d 1262 (1974).
I would affirm the award.